DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on June 24, 2022, claim 1 is amended by applicant's request. Therefore, claims 1-43 are presently pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recite “the objects identified” and then “the identified objects”, it is not clear if both are the same thing or are two different elements. An antecedent basis issues can be raise. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-18, 22-33, and 37-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bangalore et al. (US Pub. 2018/0137139) (Eff filing date of app: 11/16/16) ((Hereinafter Bangalore).

As to claims 1, 15, and 29-30, Bangalore teaches a method of managing a file system, the method comprising: receive, by a backend storage system that manages the file system storing objects representative of data and from a frontend host system coupled to the backend storage system, a plurality of client operations to perform with respect to the objects identified by the client operations (see p. 84, 148-149 and 168, “Data movement operations can include by way of example, backup operations, archive operations, information lifecycle management operations such as hierarchical storage management operations, replication operations (e.g., continuous data replication), snapshot operations, deduplication or single-instancing operations, auxiliary copy operations, disaster-recovery copy operations, and the like” and p. 66 one or more client computing devices”); 
identifying, by the backend storage system, an object type associated with each of the identified objects (see p. 157, “associated information management” and p. 192-194); 
selecting, by the backend storage system and based on the object types, one or more backend operators that implement the plurality of client operations; and applying, by the backend storage system, the backend operators to the identified objects (see p. 114-115 and 220, “identify an information management operation to perform, identify the appropriate components in system 100 to be involved in the operation (e.g., client computing devices 102 and corresponding data agents 142, secondary storage computing devices 106 and corresponding media agents 144, etc.)”).

As to claims 2, 16, and 31, Bangalore teaches wherein applying the backend operators comprises: 
identifying an owner processing unit of the backend storage system responsible for managing an object subset of the identified objects (see p. 84, “For virtual machines, the operating system and other applications 110 of client computing device(s) 102 may execute within or under the management of virtualization software (e.g., a VMM), and the primary storage device(s) 104 may comprise a virtual disk created on a physical storage device. System 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., of an entire .vmdk file).”); 
serializing, by the owner processing unit, a backend operator subset of the backend operators that are to be applied to the object subset to obtain a serialized backend operator subset (see p. 257, “The payload can include files (or other data units) or subsets thereof included in the chunk, whereas the chunk header generally includes metadata relating to the chunk, some or all of which may be derived from the payload. For example, during a secondary copy operation, media agent 144, storage manager 140, or other component may divide files into chunks and generate headers for each chunk by processing the files. Headers can include a variety of information such as file and/or volume identifier(s), offset(s), and/or other information associated with the payload data items, a chunk sequence number, etc. Importantly, in addition to being stored with secondary copy 116 on secondary storage device 108, chunk headers can also be stored to index 153 of the associated media agent(s) 144 and/or to index 150 associated with storage manager 140.”); and 
applying, by the owner processing unit, the serialized backend operator subset to the object subset (see p. 84, “Since an instance of a data object or metadata in primary data 112 may change over time as it is modified by application 110 (or hosted service or the operating system), system 100 may create and manage multiple secondary copies 116 of a particular data object or metadata, each copy representing the state of the data object in primary data 112 at a particular point in time. Moreover, since an instance of a data object in primary data 112 may eventually be deleted from primary storage device 104 and the file system, system 100 may continue to manage point-in-time representations of that data object”).
As to claims 3, 17, and 32, Bangalore teaches wherein serializing the backend operator subset comprises serializing the backend operator subset to reduce implementation of locks with respect to objects of the object subset (see Fig 1H).
As to claims 4, 18, and 33, Bangalore teaches wherein the plurality of client operations comprises a write client operation in which data represented by at least one of the objects is written (see p. 272, write request…), 
wherein applying the backend operators comprises applying, to implement the write client operation, one or more of the backend operators without performing a sequence of operations that require a lock to be implemented by the frontend host system (see p. 276, “The illustrated system 200 includes a grid 245 of media agents 244 logically organized into a control tier 231 and a secondary or storage tier 233. Media agents assigned to the storage tier 233 can be configured to manage a secondary storage pool 208 as a deduplication store, and be configured to receive client write and read requests from the primary storage subsystem 217, and direct those requests to the secondary tier 233 for servicing. For instance, media agents CMA1-CMA3 in the control tier 231 maintain and consult one or more deduplication databases 247, which can include deduplication information (e.g., data block hashes, data block links, file containers for deduplicated files, etc.)”).
As to claims 8, 22, and 37, Bangalore teaches wherein the object types include a directory object type, an index node (Inode) object type, a data object type, and a superblock object type (see p. 77-78 and 138).
As to claims 9, 23, and 38, Bangalore teaches wherein selecting one or more backend operators comprises selecting, based on the directory object type, one or more of a lookup operator to find an entry stored to a directory, an add operator to add a new entry to the directory, a delete operator to delete an existing entry from the directory, a list operator to list the entries stored to the directory, and a rename operator to rename an entry stored to the directory (see p. 76 and 134, “corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112”).
As to claims 10, 24, and 39, Bangalore teaches wherein selecting one or more backend operators comprises selecting, based on the Inode object type, one or more of get data object operator to retrieve a data object from an Inode object, a put data object operator to add a data object to the Inode object, a get attribute operator to obtain an attribute for the Inode object, a set attribute operator to set the attribute for the Inode object, an add reference object to add a reference to the Inode object, a delete reference operator to delete the reference from the Inode object, a delete operator to delete the Inode object, a lock operator to lock the Inode object, and an unlock operator to unlock the Inode object (see p. 83-84, 98, 162-166).
As to claims 11, 25, and 40, Bangalore teaches wherein selecting one or more backend operators comprises selecting, based on the data object type, one or more of a read operator to read data from a data object, a write operator to write data to the data object, and a delete operator to delete the data object (see p. 135).
As to claims 12, 26, and 41, Bangalore teaches wherein selecting one or more backend operators comprises selecting, based on the superblock object type, one or more of a stat operator to obtain statistics regarding a superblock object, and an add store operator to add a key value store to the superblock object (see p. 172, “In order to streamline the comparison process, system 100 may calculate and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual source data portions and compare the signatures to already-stored data signatures, instead of comparing entire data portions”).
As to claims 13, 27, and 42, Bangalore teaches wherein the objects include a superblock object that includes one or more key value stores that form the file system, and wherein the method further comprises writing, during a snapshot in which a current state of the superblock object is saved, to an existing object of the objects to a new object (see p. 22, “as well as certain data movement operations using a snapshot clone as a data source for generating and storing a secondary copy.” And p. 162-166).
As to claims 14, 28, and 43, Bangalore teaches wherein the backend storage system comprises one or more data processing units (see fig. 1D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 19-21, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore in view of Wollrath et al (US Pat 6519615) ( Eff filing date of app 10/18/2000) (Hereinafter Wollrath).


As to claims 5, 19, and 34, Bangalore does not expressly teach wherein the backend operators comprise obtaining one or more locks with respect to individual objects of the identified objects.
Wollrath teaches method and system for leasing storage, see abstract, in which he teaches wherein the backend operators comprise obtaining one or more locks with respect to individual objects of the identified objects (see abstract, where the storage is reclaim)
It would have been obvious to a person having ordinary skill in the 
art at the time the invention was made to have modified Bangalore by the teaching of Wollrath because wherein the backend operators comprise obtaining one or more locks with respect to individual objects of the identified objects, would enable the method because, “In accordance with the present invention, referential integrity is guaranteed without costly memory leaks by leasing resources for a period of time during which the parties in a distributed system, for example, an application holding a reference to a resource and the garbage collection system managing that resource, agree that the resource and a reference to that resource will be guaranteed. At the end of the lease period, the guarantee that the reference to the resource will continue lapses, allowing the garbage collection system to reclaim the resource. Because the application holding the reference to the resource and the garbage collection system managing the resource agree to a finite guaranteed lease period, both can know when the lease and, therefore, the guarantee, expires.”.

As to claims 6, 20, and 35, Bangalore as modified teaches wherein the locks comprise a lease lock that results in a token having an expiry time at which time the lease lock expires (see abstract, “Responsive to this request, the server invokes a lease period algorithm, which considers various factors to determine a lease period during which time the client may access the storage locations.”).
As to claims 7, 21, and 36, Bangalore as modified teaches wherein the locks comprise a persistent lock stored persistently along with the objects and that results in a token having no expiry time (see abstract, “Responsive to this request, the server invokes a lease period algorithm, which considers various factors to determine a lease period during which time the client may access the storage locations.”).

Response to Arguments
Applicant's arguments filed June 24, 2022 with respect to the rejected claims in view of the 
cited references have been fully considered but they are not persuasive:

	In response to applicants’ arguments that “Bangalore does not teach the claim 1 limitation”, the arguments have been fully considered but are not deemed persuasive, because Bangalore teaches a primary storage and a secondary storage (frontend storage and backend storage) (see fig 1A).  where file are manage by both storage, performing a plurality of client operation, see p. 76, where modify, write, read, delete are part of the operations.
In paragraph 192, Bangalore teaches identifying object…where identify files or other data objects are indexed in the information management system 100.
In respond to argument of claim 4, Bangalore teaches writing to storage in P. 257, “This can facilitate efficient communication and writing to secondary storage devices 108, e.g., according to resource availability. For example, a single secondary copy 116 may be written on a chunk-by-chunk basis to one or more secondary storage devices 108.” And p. 266, “. At step 1, the source data agent(s) 242a and source media agent(s) 244a work together to write backup or other secondary copies of the primary data generated by the source client computing devices 202a into the source secondary storage device(s) 208a. At step 2, the backup/secondary copies are retrieved by the source media agent(s) 244a from secondary storage. At step 3, source media agent(s) 244a communicate the backup/secondary copies across a network to the destination media agent(s) 244b in destination subsystem 203.”.
	In respond to the argument of selecting operator, Bangalore teaches “For instance, using specialized secondary storage computing devices 106 and media agents 144 for interfacing with secondary storage devices 108 and/or for performing certain data processing operations can greatly improve the speed with which system 100 performs information management operations and can also improve the capacity of the system to handle large numbers of such operations, while reducing the computational load on the production environment of client computing devices 102.” see p. 88.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164